                   THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


SCOTT SMITH, #A0262008,         )           CIV. NO. 19-00600 JAO-KJM
                                )
          Plaintiff,            )           ORDER DENYING IN FORMA
                                )           PAUPERIS APPLICATION
          vs.                   )
                                )
H.C.F. MEDICAL UNIT D.P.S., DR. )
KEVIN MAGUIRE, DR. DEANE        )
HATAKEYAMA, JOHN DOES,          )
                                )
          Defendants.           )
_______________________________ )

               ORDER DENYING IN FORMA APPLICATION

      On November18, 2019, Plaintiff submitted an Application to Proceed In

Forma Pauperis by a Prisoner (“IFP Application”) and the full $400 civil and

administrative filing fee. See ECF Nos. 12, 13. The IFP Application lacks (1)

certification by prison officials regarding the amount currently in his account; and

(2) an account statement for the preceding six months showing all deposits and

withdrawals during that period. See 28 U.S.C. § 1915(a)(2). The IFP Application

is therefore DENIED as incomplete. If Plaintiff still wishes to proceed in forma

pauperis, he must submit a fully completed IFP application that includes this

information on or before December 16, 2019.
      Plaintiff also questions why the civil filing fee for this action is $400, when

he paid only $350 in his previous lawsuit, Smith v. Toyama, Civ. No. 17-00340

JMS-KSC (D. Haw). He also relates that Chief U.S. District Judge J. Michael

Seabright reimbursed the $350 fee when he allegedly “found in [Plaintiff’s]

favor.” ECF No. 12-1.

      The civil filing fee for all civil actions filed in the federal district courts,

except petitions for a writ of habeas corpus and actions in which the plaintiff is

“granted in forma pauperis status under 28 U.S.C. § 1915,” is $350, plus a $50

administrative fee. 28 U.S.C. § 1914(a); District Court Miscellaneous Fee

Schedule n.14, https://www.uscourts.gov/services-forms/fees/district-court-

miscellaneous-fee-schedule (last visited Nov. 21, 2019). Plaintiff was proceeding

in forma pauperis in Civ. No. 17-00340, thus the filing fee was $350. See Civ. No.

17-00340, Order Granting In Forma Pauperis Application, ECF No. 11 (“July 27,

2017 Order”).

      Judge Seabright directed the Clerk’s Office to refund the $350 fee Plaintiff

had paid when the parties settled the case. Id., ECF No. 33. It is not clear from

the record whether this was part of the settlement negotiations between the parties,

or because Plaintiff had been granted IFP status and was presumably going to be

charged the fee in monthly increments. Judge Seabright did not, however, vacate

                                            2
the July 27, 2017 Order. If Plaintiff is granted in forma pauperis status in this

action, he will be refunded the $50 administrative fee.

                                            CONCLUSION

        Plaintiff’s Application to Proceed In Forma Pauperis by a Prisoner is

DENIED as incomplete. He may file a fully completed IFP application on or

before December 16, 2019.

        The Clerk is DIRECTED to send Plaintiff another Application to Proceed In

Forma Pauperis by a Prisoner so that he can comply with this Order.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, November 21, 2019.




Smith v. H.C.F. Medical Unit D.P.S, et al., No. 1:19-cv-00600 JAO-KJM; ifp ‘19 Smith 19-600 (dny incompl)


                                                      3
